Name: 80/1325/EEC: Commission Decision of 17 December 1980 approving a programme relating to the marketing of horticultural products in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D132580/1325/EEC: Commission Decision of 17 December 1980 approving a programme relating to the marketing of horticultural products in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 380 , 31/12/1980 P. 0019 - 0019++++COMMISSION DECISION OF 17 DECEMBER 1980 APPROVING A PROGRAMME RELATING TO THE MARKETING OF HORTICULTURAL PRODUCTS IN DENMARK PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 80/1325/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS , ON 28 JULY 1980 , THE DANISH GOVERNMENT FORWARDED A PROGRAMME FOR THE MARKETING OF HORTICULTURAL PRODUCTS IN DENMARK ; WHEREAS THIS PROGRAMME PROVIDES , IN THE FRESH VEGETABLE AND FRUIT SECTOR ( TOP FRUIT AND SOFT FRUIT ) AS WELL AS IN THE GLASSHOUSE AND NON-EDIBLE HORTICULTURAL SECTORS ( OTHER THAN NURSERY PLANTS ) , IN PARTICULAR FOR INVESTMENTS CARRIED OUT BY COOPERATIVE ORGANIZATIONS FOR : - THE CREATION OF LARGER MARKETING UNITS ( POINTS OF SALE AND AUCTIONS ) EQUIPPED WITH SORTING , CONDITIONING , PACKING AND COLD STORAGE FACILITIES , - STORAGE , - SPECIALIZED TRANSPORT , - SALES PROMOTION , IN ORDER TO BALANCE SUPPLY AND THE GROWING CONCENTRATION OF DEMAND , TO ORGANIZE EXPORTS BETTER AND THUS TO IMPROVE THE SITUATION OF HORTICULTURAL PRODUCTS , TO INCREASE THE VALUE OF THESE PRODUCTS AND GROWERS' INCOMES ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF FRUIT AND VEGETABLE PRODUCTION ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURES , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE MARKETING OF HORTICULTURAL PRODUCTS SUBMITTED BY THE DANISH GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 28 JULY 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 .